DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered. 

Response to Amendment

The Amendment filed 11/24/2021 responsive to the Office action filed 08/24/2021 has been entered. Claims 1, 13 and 20 have been amended. Claim 11 has been canceled. Claims 13-19 were previously withdrawn. Claims 1-10 and 12-20 remain pending in this application.

Response to Arguments

Claims 1 and 20 have been amended to address the informality issues, thus the objection of Claims 1 and 20 has been withdrawn.
Applicant’s arguments, see Amendments pages 9-13 filed 11/24/2021, with respect to the rejection of claims 1 and 20 under 103 rejections have been fully considered but are not persuasive.
Applicant argues that “Courter teaches that the density of any portion of the support structure is directly related to and in fact based upon distance from the part to the portion of the support structure. This teaching is in direct contrast to the claimed invention recited in Claim 1 - that corner border portions have a higher polymer density than non-corner boarder portions of the pseudo image distal the exterior corner portion of the polymer image regardless of distance from the polymer image to the non-corner boarder portions of the pseudo image. In other words, Courter does not teach the claimed feature and further teaches away from the claimed invention.” (page 11)
These arguments are found to be unpersuasive because:
Courter teaches that modulating the lattice allows the variation of density, for example between being completely solid to vanishing, as a function of a number of parameters, including the distance from the part, the required stiffness in the support structure, and the required porosity, and while in exemplary embodiments variable density lattices are used, in other embodiments porous support structures formed from lattices or other structures having a substantially constant density can be used as well 
Rather, Courter clearly teaches the claimed limitations in Fig. 12 – a non-printed gap, an exterior corner portion of the polymer image, a corner border portion of the pseudo image proximate the exterior corner portion, and non-corner border portions of the pseudo image distal the exterior corner portion of the polymer image (See the annotated partial view of Fig. 12 below). Since the corner border potion of the pseudo image proximate the exterior corner portion is a part of the inner block wall 612 (Pa [0098]) which has a higher polymer density than the porous lattice 614. Therefore, it meets the claim.

    PNG
    media_image1.png
    337
    900
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 2018/0264725) in view of Courter et al. (US 2018/0370155).

With respect to claim 1, Swartz ‘725 teaches a printing system for fabricating additive manufactured composite structures (“Composite-Based Additive Manufacturing (CBAM) machine”, Pa [0009], [0039] and Fig. 2), comprising: 
a slice of a 3D object (“single sheet 101”), the slice including a substrate material (“substrate material 102”) (Pa [0039]) having a polymer image (“The printer 104 then deposits fluid onto a substrate sheet 101… The powder applicator 530 then deposits thermoplastic powder onto the substrate sheet 101, whereupon the powder adheres to the areas of the sheet 101 that has been made wet by the printer 104, i.e., the layer images… The fuser 112, which is optional, heats the powder on the substrate sheet 101 in a manner sufficient to cause the powder to melt and thereby affix to the sheet 101, so that the powder remains on the sheet 101”, Pa [0037]), 
a transfer subsystem (“a tensioning system 103 together with feed rollers 106”) configured to forward the substrate material through the printing system in a process direction (“A tensioning system 103 together with feed rollers 106 are used to hold and advance the web defined by the length of the roll material fed through the system.”, Pa [0039]); and 
an additive manufacturing device (“printer 104, recycler 500 comprising powder applicator 530 and powder remover/recycler 532, and, if present, fuser 112”, Pa [0039]) adjacent to the substrate material, the additive manufacturing device configured to deposit the polymer image in a desired pattern onto an imaging area of the substrate material resulting in the polymer image on the substrate material (“The printer 104 then deposits fluid onto a substrate sheet 101… The powder applicator 530 then deposits thermoplastic powder onto the substrate sheet 101, whereupon the powder adheres to 
Swartz ‘725 does not specifically teach that the slice of the 3D object includes a pseudo image surrounding the polymer image and spatially separated from the polymer image by a non-printed gap, the additive manufacturing device is further configured to deposit the pseudo image in a predetermined pattern onto the substrate material surrounding the polymer image and spatially separate from the polymer image with a non-printed gap of the substrate material between the polymer image and the pseudo image, the substrate material is printed with the polymer image and the pseudo image as a slice of a 3D object, and the 3D object includes a stack of a plurality of the slices absent the pseudo image.
In the same field of endeavor, additive manufacturing, Courter teaches that the support material functions as sacrificial material for the part material, and is desirable in cases where overhanging features are required in the final 3D part structure, where significant angular slopes exist in the 3D part, where it is essential to also preserve delicate features in the 3D part, such as small orifices or controlled pore structures, and in some situations, to laterally encase the 3D part (Pa [0071]), and the part material, the 

    PNG
    media_image1.png
    337
    900
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Swartz ‘725 with the teachings of Courter so that using the additive manufacturing device one would deposit the sacrificial support 

With respect to claim 2, Swartz ‘725 as applied to claim 1 above further teaches that the additive manufacturing device including: 
image forming device (“the printer 104”) configured to selectively deposit an adhering agent in both the desired pattern and the predetermined pattern onto the imaging area of the substrate material (“deposits fluid onto a substrate sheet 101”, Pa [0037]), and 
a powder applicator (“530”) configured to apply a polymer powder onto the imaging area and the adhering agent, wherein the polymer powder attaches to the substrate material via interaction with the adhering agent to form both the polymer image and the pseudo image on the substrate material (“deposits thermoplastic powder onto the substrate sheet 101, whereupon the powder adheres to the areas of the sheet 101 that has been made wet by the printer 104”, Pa [0037]).

With respect to claim 3, Swartz ‘725 as applied to claim 1 above further teaches that the additive manufacturing device including: 
image forming device (“the printer 104”) configured to selectively deposit an adhering agent onto the imaging area of the substrate material (“deposits fluid onto a substrate sheet 101”, Pa [0037]), a powder applicator (“530”) configured to apply a polymer powder onto the imaging area and the adhering agent, wherein the polymer 
However, one would have found it obvious to duplicate the additive manufacturing device so that one device contains an adhering agent and a polymer powder for forming the polymer image and another device contains another adhering agent and a support material for forming the pseudo image in order to divide a function, since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 

With respect to claim 4, Courter as applied in the combination regarding claim 1 above teaches that the sacrificial support structure has a lattice structure (Pa [0006]), and further teaches that once the 3D part has been printed, the support structure of the sacrificial support material may be removed to reveal the completed 3D part, preferably without damaging any of the critical or delicate geometrical features of the 3D part (Pa 

With respect to claim 6, Courter as applied in the combination regarding claim 1 above teaches that the predetermined pattern includes a repetitive pattern (“porous lattice structure”) different than the desired pattern of the polymer image (Pa [0068] and Figs. 10-15).

With respect to claim 7, Courter as applied in the combination regarding claim 1 above does not specifically teach that the repetitive pattern repeats at least every 1 mm, but further teaches that variable density lattices are used to form the supports (Pa [0093]) and it allows less material to be used in the support structure while allowing stiffness and strength to be maintained (Pa [0096]). Thus, one would have found it obvious to select optimum density lattice of the support material by routine experimentation in order to allow less material to be used in the support structure while allowing stiffness and strength to be maintained.

With respect to claim 9, Courter as applied in the combination regarding claim 1 above teaches that the pseudo image has a lower polymer density than the polymer image (“porous lattice structure”, Pa [0068] and Figs. 10-15).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 2018/0264725) in view of Courter et al. (US 2018/0370155) as applied to claim 1 above, and further in view of Maekawa et al. (US 2004/0175451).

With respect to claim 5, the combination as applied to claim 1 above is silent to using a different color for the pseudo image than the polymer image.
In the same field of endeavor, three-dimensional laminating molding device, Maekawa teaches that if the mold material and the support material have different colors, it is easily determined whether or not the support material remains when removing the support material (Pa [0082]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Swartz ‘725 in view of Courter with the teachings of Maekawa so that the one would form the pseudo image with different color than the polymer image in order to easily determine whether or not the pseudo image remains when removing the pseudo image.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 2018/0264725) in view of Courter et al. (US 2018/0370155) as applied to claims 6 and 9 above, and further in view of Velde et al. (US 2004/0183796).

With respect to claim 8, the combination as applied to claim 6 above is silent to a halftone pattern in the predetermined pattern.
In the same field of endeavor, 3-D printing system, Velde teaches that after choosing a blurred halftone dot layer it is printed as an image layer (Pa [0020]) and as the tone value of the original image area becomes darker the size of the halftone dot 35 to be printed gets larger (Pa [0129]).
One would have found it obvious to print the images on each slice in halftone dot pattern for the purpose of 3D printing since it has been held that “Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious.” See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Furthermore, one would have found it obvious to select the optimum density of halftone dot pattern by routine experimentation for the purpose of printing the desired tone value. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 10, the combination as applied to claim 9 above is silent to a halftone pattern in the predetermined pattern.

One would have found it obvious to print the images on each slice in halftone dot pattern for the purpose of 3D printing since it has been held that “Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious.” See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 2018/0264725) in view of Courter et al. (US 2018/0370155) as applied to claim 1 above, and further in view of Swartz et al. (US 2016/0082657) and Hoover et al. (US 2017/0239893).

With respect to claim 12, the combination as applied to claim 1 above is silent to (a) a 3D object finisher configured to clean the substrate material having no polymer image thereon and the pseudo images from the stack of slices, (b) the sensor configured to recognize the pseudo image for cleaning by the 3D object finisher.
As to (a), in the same field of endeavor, apparatus for fabricating a 3D object made of a layered composite material comprising carbon fiber substrate layers joined by a hardened thermoplastic or thermoset, Swartz ‘657 teaches that excess substrate 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Swartz ‘725 in view of Courter with the teachings of Swartz ‘657 so that the one would provide the mechanical tumbler with the system in order to remove the portion other than the polymer image (the object) - excess substrate and the pseudo image. 
As to (b), in the same field of endeavor, system for cleaning of parts produced by 3D printer, Hoover teaches that the system for cleaning parts produced by a three-dimensional object printer automates the cleaning process and enables more thorough removal of the support material (Pa [0007]), and further teaches that the verification process is integrated with the support removal process, once the pressurized fluid is applied to an area (block 212), the optical sensor 38 is positioned opposite the treated area and the sensor generates digital image data of the treated area (block 218), this image data is used to identify whether support material remains (block 244) (Pa [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the optical sensor opposite the treated area in the 3D object finisher so that the sensor generates digital image data of the treated area in order to identify whether the pseudo image remains.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 2018/0264725) in view of Courter et al. (US 2018/0370155), Swartz et al. (US 2016/0082657) and Hoover et al. (US 2017/0239893).

With respect to claim 20, Swartz ‘725 teaches an additive manufacturing system for fabricating additive manufactured composite structures (“Composite-Based Additive Manufacturing (CBAM) machine”, Pa [0009], [0039] and Fig. 2), comprising:
a slice of a 3D object (“single sheet 101”), the slice including a substrate material (“substrate material 102”) (Pa [0039]) having a polymer image (“The printer 104 then deposits fluid onto a substrate sheet 101… The powder applicator 530 then deposits thermoplastic powder onto the substrate sheet 101, whereupon the powder adheres to the areas of the sheet 101 that has been made wet by the printer 104, i.e., the layer images… The fuser 112, which is optional, heats the powder on the substrate sheet 101 in a manner sufficient to cause the powder to melt and thereby affix to the sheet 101, so that the powder remains on the sheet 101”, Pa [0037]), 
a transfer subsystem (“a tensioning system 103 together with feed rollers 106”) configured to forward the substrate material in a process direction (“A tensioning system 103 together with feed rollers 106 are used to hold and advance the web defined by the length of the roll material fed through the system.”, Pa [0039]); and
an additive manufacturing device (“printer 104, recycler 500 comprising powder applicator 530 and powder remover/recycler 532, and, if present, fuser 112”, Pa [0039]) adjacent to the substrate material, the additive manufacturing device configured to deposit the polymer image in a desired pattern onto an imaging area of the substrate material resulting in the polymer image on the substrate material (“The printer 104 then deposits fluid onto a substrate sheet 101… The powder applicator 530 then deposits thermoplastic powder onto the substrate sheet 101, whereupon the powder adheres to 

Swartz ‘725 does not specifically teach that (a) the slice of the 3D object includes a pseudo image surrounding the polymer image and spatially separated from the polymer image by a non-printed gap, the additive manufacturing device is further configured to deposit the pseudo image in a predetermined pattern onto the substrate material surrounding the polymer image and spatially separate from the polymer image with the non-printed gap of the substrate material between the polymer image and the pseudo image, wherein the polymer image includes an exterior corner portion, and the pseudo image includes a corner border portion proximate the corner exterior portion, the corner border portion having a higher polymer density than non-corner portions of 
As to (a), in the same field of endeavor, additive manufacturing, Courter teaches that the support material functions as sacrificial material for the part material, and is desirable in cases where overhanging features are required in the final 3D part structure, where significant angular slopes exist in the 3D part, where it is essential to also preserve delicate features in the 3D part, such as small orifices or controlled pore structures, and in some situations, to laterally encase the 3D part (Pa [0071]), and the part material, the support material, and the boundary material form a completed layer for transfusion to a previously deposited layer (Pa [0058]). Courter further teaches that the gaps 616 provide for improved registration or alignment between part 605 and support structure 610 (Pa [0100]) and a part 605 can be printed with a support structure 610 that includes an inner block wall 612, and a porous lattice 614, the inner 

    PNG
    media_image1.png
    337
    900
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Swartz ‘725 with the teachings of Courter so that using the additive manufacturing device one would deposit the sacrificial support material including an inner block wall and a porous lattice around the polymer image with a non-printed gap in order to support the part material using less material and improve registration or alignment.
As to (b), Courter further teaches that system 10 includes controller 36 which is configured to operate the components of system 10 in a synchronized manner based on 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Swartz ‘725 with the teachings of Courter so that the one would provide the controller with the system in order to operate the components of system in a synchronized manner based on printing instructions. In this modification, the controller would be in communication with the additive manufacturing device and control operation thereof in forming the polymer image and the pseudo image on the substrate material spatially separated by the non-printed gap.
As to (c), Courter teaches that the pseudo image has a lower polymer density than the polymer image (“porous lattice structure”, Pa [0068] and Figs. 10-15).
As to (d), Courter teaches that the sacrificial support structure has a lattice structure (Pa [0006]), and further teaches that once the 3D part has been printed, the support structure of the sacrificial support material may be removed to reveal the completed 3D part, preferably without damaging any of the critical or delicate geometrical features of the 3D part (Pa [0071]). Even if Courter does not specifically teach that the pseudo image is less resistant to sand blasting than the polymer image, one would have found it obvious to consider that the sacrificial support structure in a lattice structure would is less resistant to the post processes such as sand blasting than 
As to (e), Courter teaches that the predetermined pattern includes a repetitive pattern (“porous lattice structure”) different than the desired pattern of the polymer image (Pa [0068] and Figs. 10-15).
As to (f), in the same field of endeavor, apparatus for fabricating a 3D object made of a layered composite material comprising carbon fiber substrate layers joined by a hardened thermoplastic or thermoset, Swartz ‘657 teaches that excess substrate which is a portion of the substrate is not coated is removed by mechanical abrasion in a mechanical tumbler (Pa [0077]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Swartz ‘725 in view of Courter with the teachings of Swartz ‘657 so that the one would provide the mechanical tumbler with the system in order to remove the portion other than the polymer image (the object) - excess substrate and the pseudo image. 
As to (g), in the same field of endeavor, system for cleaning of parts produced by 3D printer, Hoover teaches that the system for cleaning parts produced by a three-dimensional object printer automates the cleaning process and enables more thorough removal of the support material (Pa [0007]), and further teaches that the verification process is integrated with the support removal process, once the pressurized fluid is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the optical sensor opposite the treated area in the 3D object finisher so that the sensor generates digital image data of the treated area in order to identify whether the pseudo image remains.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YUNJU KIM/Examiner, Art Unit 1742